DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Status of Claims
This Office Action is in response to the application filed on 03/03/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1
Claim 1 recites a method for coordinating trips for multiple users in an autonomous
vehicle system (limitation 1), comprising: receiving, from a first user, information identifying a destination of a trip to be performed by an autonomous vehicle (limitation 2); broadcasting the identified destination to one or more second users (limitation 3); receiving, from the one or more second users, information about one or more additional destinations to be visited by the autonomous vehicle (limitation 4); and generating a trip routing including the identified destination and the one or more additional destinations (limitation 5).
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites limitation 5 (generating a trip routing . . . ). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. For example, this limitation encompasses a person using a map to create a route.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) receiving information… identifying a destination, (2) receiving information . . . additional destinations, (3) both performed by an autonomous vehicle, and (4) broadcasting the identified destination. The instruction to receive information is recited at a high level of generality (i.e., as a general means of receiving… information identifying a destination of a trip to be performed or additional destinations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the instruction to broadcast the identified destination is also recited at a high level of generality (i.e., as a general means of broadcasting the identified destination to one or more second users), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong

As per claim 2
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: The claim depends upon claim 1 and does not cure the deficiencies of claim 1 because the claim merely adds the additional abstract concept (information about one or more tasks to be performed at the one or more additional destinations to be visited by the autonomous vehicle) that merely further define the abstract idea of claim 1 (generating a trip routing . . .). This limitation further defines the information collecting in the data gathering step of claim 1, which is a form of insignificant extra-solution activity.   
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional element amounts to no more than mere instructions to add to the data being collected and displayed. For this reason, claim 2 is not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per claim 3
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: This claim depends upon claim 2 and does not cure the deficiencies of claim 2 because the claims merely add additional abstract concepts (adjusting the identified destination  Further, the step/act of selecting can be performed by a person using pen and paper. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional element amounts to no more than mere instructions to add to the data being collected and displayed. For this reason, claim 3 is not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per claims 4-7
Step 1: The claims are directed to a process as they recite to an (method for coordinating trips).
Step 2A Prong 1: These claims depend upon claim 1 and do not cure the deficiencies of claim 1 because these claims merely add additional abstract concepts (broadcasting the identified destination to users…) that merely further define the abstract idea of claim 1 (generating a trip routing . . .). These limitations further define the information being broadcasted in claim 1, which as discussed in claim 1 is a form of insignificant extra-solution activity. 
Step 2A Prong 2: Judicial exceptions are not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: These claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the mere collection or receipt of data is also well understood and conventional. For these reasons, claims 4-7 are not patent eligible under 35 U.S.C. § 101 because these claims do not include an inventive concept.

As per claim 8
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: The claim depends upon claim 1 and does not cure the deficiencies of claim 1 because the claim merely adds the additional abstract concept (determining that the user of the second autonomous vehicle is traveling to a destination within a threshold distance). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) retrieving information… identifying a destination, (2) displaying… (3) performed by an autonomous vehicle. The instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… information identifying a destination of a trip to be performed or additional destinations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the instruction to displaying is also recited at a high level of generality (i.e., as a general means of displaying, to the first user, information about the second user), and amounts to displaying information, which is a form of insignificant extra-solution activity. Further, the step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the mere collection or receipt of data is also well understood and conventional. For these reasons, claims 8 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.

As per claim 10
Step 1: The claim is a machine as it recites an (A system…for coordinating trips for multiple users). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (generating a trip routing…). Further This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a memory having instructions stored thereon… (2) processor… (3) receiving information… identifying a destination, (4) receiving information . . . additional destinations, (5) both performed by an autonomous vehicle, (6) broadcasting the identified destination. The recited memory and processor are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… information identifying a destination of a trip to be performed or additional destinations), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to broadcast the identified destination is also recited at a  Further, the step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment. 
Step 2 B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. For these reasons, claim 10 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per Claim 11
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: The claim depends upon claim 10 and does not cure the deficiencies of claim 1 because the claim merely adds the additional abstract concept (information about one or more tasks to be performed at the one or more additional destinations to be visited by the autonomous vehicle) that merely further define the abstract idea of claim 10 (generating a trip routing . . .). This limitation further defines the information collecting in the data gathering step of claim 10, which is a form of insignificant extra-solution activity.   
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional element amounts to no more than mere instructions to add to the data being collected and displayed. For this reason, claim 11 is not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per claim 12
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: This claim depends upon claim 11 and does not cure the deficiencies of claim 11 because the claims merely add additional abstract concepts (adjusting the identified destination to another destination based on the information about the one or more tasks to be performed) that merely further define the abstract idea of claim 11 (information about one or more tasks to be performed at the one or more additional destinations). This limitation adjusts the information that is collected in claim 11, which is a form of insignificant extra-solution activity. Further, the step/act of selecting can be performed by a person using pen and paper. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional element amounts to no more than mere instructions to add to the data being collected and displayed. For this reason, claim 12 is not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per claims 13-16
Step 1: The claims are directed to a process as they recite to an (method for coordinating trips).
Step 2A Prong 1: These claims depend upon claim 10 and do not cure the deficiencies of claim 10 because these claims merely add additional abstract concepts (broadcasting the identified destination to users…) that merely further define the abstract idea of claim 10 (generating a trip routing . . .). These limitations further define the information being broadcasted in claim 10, which as discussed in claim 1 is a form of insignificant extra-solution activity. 
Step 2A Prong 2: Judicial exceptions are not integrated into a practical application. The step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: These claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the mere collection or receipt of data is also well understood and conventional. For these reasons, claims 13-16 are not patent eligible under 35 U.S.C. § 101 because these claims do not include an inventive concept.
As per claim 17
Step 1: The claim is directed to a process as it recites an (method for coordinating trips).
Step 2A Prong 1: The claim depends upon claim 10 and does not cure the deficiencies of claim 10 because the claim merely adds the additional abstract concept (determining that the user of the second autonomous vehicle is traveling to a destination within a threshold distance). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
 Further, the instruction to displaying is also recited at a high level of generality (i.e., as a general means of displaying, to the first user, information about the second user), and amounts to displaying information, which is a form of insignificant extra-solution activity. Further, the step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the mere collection or receipt of data is also well understood and conventional. For these reasons, claims 17 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.

As per Claim 19
Step 1: The claim is a method as it recites an (computer-readable medium having instructions store…for coordinating trips for multiple users). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (generating a trip routing . . .). Further This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) instructions stored… (2) processor… (3) receiving information… identifying a destination, (4) receiving information . . . additional destinations, (5) both performed by an autonomous vehicle, (6) broadcasting the identified destination. The recited memory and processor are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… information identifying a destination of a trip to be performed or additional destinations), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to broadcast the identified destination is also recited at a high level of generality (i.e., as a general means of broadcasting the identified destination to one or more second users), and is similar to displaying information, which is a form of insignificant extra-solution. Further, the step of performing by an autonomous vehicle is an act of applying the abstract ideas in a general vehicle environment. 
Step 2 B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well understood

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao US-20180189717-A1 in view of Klein et al. US-20170169366-A1, hereinafter referred to as Cao and Klein. 
As per claim 1
Cao discloses A method for coordinating trips for multiple users (Systems and methods for transportation includes a car sharing network that invites ride-sharers to join the network…a computer receiving a trip request, from one or more riders – Cao Abstract, ¶4), in an autonomous vehicle system, comprising (autonomous vehicle to pick up the rider(s), Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous - Cao Abstract, ¶296): receiving, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)); information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67), and generating a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47).  
Cao does not disclose broadcasting the identified destination to one or more second users, receiving, from the one or more second users, 
broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), receiving, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), information about one or more additional destinations to be visited by the autonomous vehicle (autonomous vehicle, Similar to the ride-sharing route 302 shown in FIG. 8, the ride-sharing route accessed at (402) can include one or more pickup locations and one or more dropoff locations, Passenger 1…Passenger 2 – Klein Fig. 8, ¶26, and ¶69).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous 
As per claim 2
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao and Klein discloses the information about one or more additional destinations to be visited by the autonomous vehicle and Cao further discloses information about one or more tasks to be performed at the one or more additional destinations to be visited by the autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)).  
As per claim 3
Cao in view of Klein, discloses [t]he method of Claim 2, and Cao further discloses further comprising: adjusting the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the pre-planned route, 3. Same as #2 but driver is allowed to change to a different planned route post launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)) at the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao ¶47) such that at least a subset of the one or more tasks can be performed at a single destination (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)). 
As per claim 4
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses users connected with the first user on one or more social networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).  
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.

As per claim 5
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses to users within a geographic region based on one or more of a location of the first user or the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)). 
Cao does not disclose broadcasting the identified destination.  However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
As per claim 6
 [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  And Cao  further discloses broadcasting (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)) the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)) users  (The first rider then forwards the destination to one or more additional riders– Cao ¶114). 
Cao does not disclose users within a threshold distance along a route from a current location of the first user to the identified destination. 
However, Klein teaches users within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers – Klein ¶36).  
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
As per claim 10
Cao discloses [a] system, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), performs an operation for coordinating trips (matching, by the computer, the trip request to one or more routes, The system planning ride-share routes for vehicles – Cao Abstract and ¶67) for multiple users (collectively passengers- Cao Fig 1 and ¶47) in an autonomous vehicle system (autonomous vehicle to pick up the rider(s), Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous - Cao Abstract, ¶296), the operation comprising (operations performed by the system- Cao Fig. 8 and ¶252): receiving, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)), information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67), and generating a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47).  
Cao does not disclose broadcasting the identified destination to one or more second users, receiving, from the one or more second users, 
broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), receiving, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), information about one or more additional destinations to be visited by the autonomous vehicle (autonomous vehicle, Similar to the ride-sharing route 302 shown in FIG. 8, the ride-sharing route accessed at (402) can include one or more pickup locations and one or more dropoff locations, Passenger 1…Passenger 2 – Klein Fig. 8, ¶26, and ¶69).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous 
As per claim 11
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao and Klein discloses information about one or more additional destinations to be visited by the autonomous vehicle and Cao further discloses information about one or more tasks to be performed at the one or more additional destinations to be visited by the autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)).  
As per claim 12
Cao in view of Klein, discloses [t]he system of Claim 11, and Cao further discloses wherein the operation further comprises (operations performed by the system- Cao Fig. 8 and ¶252), adjusting the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the pre-planned route, 3. Same as #2 but driver is allowed to change to a different planned route post launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)) at the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao ¶47) such that at least a subset of the one or more tasks can be performed at a single destination (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)). 
As per claim 13
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed with respect to claim 10, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses  to users connected with the first user on one or more social networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).  
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
As per Claim 14
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  That is, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses to users within a geographic region based on one or more of a location of the first user or the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)). 
Cao does not disclose broadcasting the identified destination.  However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.

As per claim 15
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  And Cao further discloses broadcasting (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)) the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)) to users (The first rider then forwards the destination to one or more additional riders– Cao ¶114) broadcasting (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)). 
Cao does not disclose [users] within a threshold distance along a route from a current location of the first user to the identified destination. 
However, Klein teaches [users] within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers – Klein ¶36).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
As per claim 19
Cao discloses A computer-readable medium having instructions stored thereon which, when executed by a processor (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), performs an operation for coordinating trips (matching, by the computer, the trip request to one or more routes, The system planning ride-share routes for vehicles – Cao Abstract and ¶67), for multiple users (collectively passengers- Cao Fig 1 and ¶47), in an autonomous vehicle system, comprising (autonomous vehicle to pick up the rider(s), Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous - Cao abstract, ¶296): receiving, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich,  or passengers to the customers’ locations)); information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67), and generating a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47).  
 broadcasting the identified destination to one or more second users, receiving, from the one or more second users, 
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), receiving, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), information about one or more additional destinations to be visited by the autonomous vehicle (autonomous vehicle, Similar to the ride-sharing route 302 shown in FIG. 8, the ride-sharing route accessed at (402) can include one or more pickup locations and one or more dropoff locations, Passenger 1…Passenger 2 – Klein Fig. 8, ¶26, and ¶69).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Klein, as applied to claims 1 and 16 above and further in view of Demiralp et al., US-20210227049-A1, hereinafter referred to as Cao, Klein, and Demiralp. 
As per claim 7
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  
And Cao further discloses comprises broadcasting (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).
Cao does not disclose a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time. 
 a cutoff time (At step 202…For example, for a given provider matching time period, the network system can identify users from whose devices service requests are received prior to a service request receipt cutoff time associated with the given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated upon reaching the cutoff time (At step 203…matching parameters, the matching parameters computed…an estimated time of arrival of the service provider at the start location, an estimated time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64 (the calculated arrival and travel time indicates generating trip routing related information, and according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time has elapsed)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Demiralp teaches a network system that matches users and transportation service providers for ridesharing vehicles which cuts-off matching and then generates and transmits routing information to users and providers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the network system the matches users and transportation service providers for ridesharing vehicles which cuts-off matching and then generates and transmits routing information to users and providers, as taught by Demiralp, so that the route planning system is not overwhelmed with continuous service requests and that 
As per claim 16
Cao in view of Klein discloses [t]he system of Claim 10, and as discussed above with respect to claim 10, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users.  
And Cao further discloses comprises broadcasting (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).
Cao does not disclose a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time. 
However, Demiralp teaches a cutoff time (At step 202…For example, for a given provider matching time period, the network system can identify users from whose devices service requests are received prior to a service request receipt cutoff time associated with the given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated upon reaching the cutoff time (At step 203…matching parameters, the matching parameters computed…an estimated time of arrival of the service provider at the start location, an estimated time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64 (the calculated arrival and travel time indicates generating trip routing related information, and according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time has elapsed)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the network system the matches users and transportation service providers for ridesharing vehicles which cuts-off matching and then generates and transmits routing information to users and providers, as taught by Demiralp, so that the route planning system is not overwhelmed with continuous service requests and that requests are processed more efficiently so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
Claims 8, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Klein as applied to claims 1, 16, and 19 above, and further in view of Ramot et al., US 20200160709 A1, hereinafter referred to as Cao, Klein, and Ramot. 
As per claim 8
Cao in view of Klein, discloses [t]he method of claim 1, and as address above with respect to claim 1, Cao discloses an autonomous vehicle.  Cao does not disclose further comprising: retrieving, from a second [autonomous] vehicle in a network including the [autonomous] vehicle, destination information for a user of the second [autonomous] vehicle; determining that the user of the second [autonomous] vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user. 
However, Ramot teaches further comprising: retrieving (passenger identification module 620 may be configured to automatically retrieve the identifying information from the mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136 (where information from more than one vehicles is transmitted from the vehicles to the Ridesharing Management Server to the passengers and vice versa)), from a second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), in a network (plurality of drivers 130D and 130E, who may communicate with one another, and with ridesharing management server 150 using various types of mobile communications devices 120. – Ramot Fig. 1(120A-F, 150), and ¶61), including the [autonomous] vehicle (autonomous vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), determining that the user of (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201) is traveling to a destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to the first user (first request for a ride to ridesharing management server 150 via a first user device 120 (not shown). The first request includes a first pick-up location 1321 and a first desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive information from across the network)), information about the second user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)).  
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Ramot teaches a system and method for managing and routing optionally autonomous ridesharing vehicles and passengers, where the passengers can travel in separate vehicles from pickup to drop-off and communicate information between all user devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous 
However, Klein teaches within a threshold distance from the identified destination of the trip (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the first and second distances determined at (220), the time difference calculated at (222) – Klein ¶36, ¶58).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial 
As per claim 9
Cao in view of Klein and Ramot, discloses [t]he method of claim 8, but Cao does not disclose wherein the second autonomous vehicle comprises: an autonomous vehicle that has arrived at the identified destination within a first threshold amount of time from a time at which the information identifying the destination of the trip to be performed by the autonomous vehicle as received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination.
Claim 9 includes two main limitations that are connected by the word “or” that means that the prior art need only teach one of the limitations to read on the claim since the limitations are claimed in the alternative. 
However, Ramot teaches wherein the second autonomous vehicle comprises (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201): an autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) that has arrived at the identified destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), to be performed by the autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) as received from the first user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)). 
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Ramot teaches a system and method for managing and routing optionally autonomous ridesharing vehicles and passengers, where the passengers can travel in separate vehicles from pickup to drop-off and communicate information between all user devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to travel to their destinations on time and are transported in an efficient manner whilst remaining informed of current and planned developments. 
Klein teaches within a first threshold amount of time (determining (220) a first travel time, the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment – Klein ¶29, ¶51) from a time at which the information identifying the destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times. – Klein ¶26), or an autonomous vehicle scheduled to reach the identified destination (The ride-sharing schedules… autonomous vehicle, second travel time between the second geographic location and the selected route location – Klein ¶26, ¶51) within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
As per claim 17
 [t]he system of claim 10, and as address above with respect to claim 1, Cao and Klein disclose an autonomous vehicle.  
Cao does not disclose wherein the operation further comprises: retrieving, from a second [autonomous] vehicle in a network including the [autonomous] vehicle, destination information for a user of the second [autonomous] vehicle; determining that the user of the second [autonomous] vehicle is traveling to a destination, within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user. 
However, Ramot teaches further comprising: retrieving (passenger identification module 620 may be configured to automatically retrieve the identifying information from the mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136 (where information from more than one vehicles is transmitted from the vehicles to the Ridesharing Management Server to the passengers and vice versa)), from a second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), in a network (plurality of drivers 130D and 130E, who may communicate with one another, and with ridesharing management server 150 using various types of mobile communications devices 120. – Ramot Fig. 1 (120A-F, 150), and ¶61), including the [autonomous] vehicle (autonomous vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), determining that the user of A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201) is traveling to a destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to the first user (first request for a ride to ridesharing management server 150 via a first user device 120 (not shown). The first request includes a first pick-up location 1321 and a first desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive information from across the network)), information about the second user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)).  
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Ramot teaches a system and method for managing and routing optionally autonomous ridesharing vehicles and passengers, where the passengers can  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to travel to their destinations on time and are transported in an efficient manner whilst remaining informed of current and planned developments. 
However, Klein teaches within a threshold distance from the identified destination of the trip (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the first and second distances determined at (220), the time difference calculated at (222) – Klein ¶36, ¶58).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.


As per claim 18
Cao in view of Klein disclose [t]he system of claim 17, and Cao does not disclose wherein the second autonomous vehicle comprises: an autonomous vehicle that has arrived at the identified destination within a first threshold amount of time from a time at which the information identifying the destination of the trip to be performed by the autonomous vehicle as received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination. 
Claim 18 includes two main limitations that are connected by the word “or” that means that the prior art need only teach one of the limitations to read on the claim since the limitations are claimed in the alternative. 
However, Ramot teaches wherein the second autonomous vehicle comprises (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201): an autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) that has arrived at the identified destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), to be performed by the autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) as received from the first user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)). 
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Ramot teaches a system and method for managing and routing optionally autonomous ridesharing vehicles and passengers, where the passengers can travel in separate vehicles from pickup to drop-off and communicate information between all user devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to 
However, Klein teaches within a first threshold amount of time (determining (220) a first travel time, the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment – Klein ¶29, ¶51) from a time at which the information identifying the destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times. – Klein ¶26), or an autonomous vehicle scheduled to reach the identified destination (The ride-sharing schedules… autonomous vehicle, second travel time between the second geographic location and the selected route location – Klein ¶26, ¶51) within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally 
As per claim 20
Cao in view of Klein, discloses [t]he computer-readable medium of claim 19, and Cao further discloses wherein the operation further comprises (operations performed by the system- Cao Fig. 8 and ¶252). 
However, Ramot teaches further comprising: retrieving (passenger identification module 620 may be configured to automatically retrieve the identifying information from the mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136 (where information from more than one vehicles is transmitted from the vehicles to the Ridesharing Management Server to the passengers and vice versa)), from a second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), in a network (plurality of drivers 130D and 130E, who may communicate with one another, and with ridesharing management server 150 using various types of mobile communications devices 120. – Ramot Fig. 1(120A-F, 150), and ¶61), including the [autonomous] vehicle (autonomous vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201), determining that the user of (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second [autonomous] vehicle (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201) is traveling to a destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to the first user (first request for a ride to ridesharing management server 150 via a first user device 120 (not shown). The first request includes a first pick-up location 1321 and a first desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive information from across the network)), information about the second user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)), wherein the second autonomous vehicle comprises (a system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle  – Ramot ¶12, ¶201): an autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) that has arrived at the identified destination (A second user 1312 transmits a second request for a ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), to be performed by the autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) as received from the first user (Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information, and/or transmit information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the network)). 
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Ramot teaches a system and method for managing and routing optionally autonomous ridesharing vehicles and passengers, where the passengers can travel in separate vehicles from pickup to drop-off and communicate information between all user devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to travel to their destinations on time and are transported in an efficient manner whilst remaining informed of current and planned developments. 
within a threshold distance from the identified destination of the trip (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the first and second distances determined at (220), the time difference calculated at (222) – Klein ¶36, ¶58), within a first threshold amount of time (determining (220) a first travel time, the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment – Klein ¶29, ¶51) from a time at which the information identifying the destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times. – Klein ¶26) to be performed by the autonomous vehicle as received from the first user (autonomous vehicle, potential additional passenger of the ride-sharing vehicle – Klein ¶26, ¶51), or an autonomous vehicle scheduled to reach the identified destination (The ride-sharing schedules… autonomous vehicle, second travel time between the second geographic location and the selected route location – Klein ¶26, ¶51) within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be selected by a location such as a store or restaurant to deliver packages to multiple users or alternatively the same vehicle can deliver multiple persons to pickup/drop-off different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
SweeneyUS 20180342035 A1   	An on-demand transport facilitation system can receive 
transport requests from requesting users throughout a given region, and select autonomous vehicles (AVs) and human driver to service the transport requests..
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668